Citation Nr: 0401741	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-15 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1964 to 
June 1968. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the veteran's claim of entitlement to 
service connection for multiple sclerosis as a result of 
exposure to herbicides, and denied the veteran's claim of 
entitlement to service connection for peripheral neuropathy 
as a result of exposure to herbicides.

The veteran provided testimony at a video conference hearing 
before the Board in July 2003.  A transcript of that hearing 
is of record.

In his March 2002 notice of disagreement, the veteran 
contested the RO's March 2002 rating decision denial, solely 
on the issue of service connection for peripheral neuropathy, 
as a result of exposure to herbicides in service.  However, 
the Board concedes that both the issue of entitlement to 
service connection for multiple sclerosis, claimed as due to 
Agent Orange exposure, and the issue of entitlement to 
service connection for peripheral neuropathy, claimed as due 
to Agent Orange exposure, are presently in appellate status 
and before the Board.


FINDINGS OF FACT

1.  The veteran did not have a disease or injury in service 
that resulted in multiple sclerosis.

2.  The first clinical manifestations of the veteran's 
multiple sclerosis did not occur within seven years following 
the veteran's discharge from service.

3.  The record contains no competent evidence indicating that 
the veteran's multiple sclerosis is causally related to his 
active service or any incident therein, to include any 
exposure to Agent Orange.

4.  The veteran did not have a disease or injury in service 
that resulted in peripheral neuropathy.

5.  The first clinical manifestations of the veteran's 
peripheral neuropathy neither occurred within weeks or months 
following exposure to an herbicide agent, nor within one year 
following the veteran's discharge from service.

6.  The record contains no competent evidence indicating that 
the veteran's peripheral neuropathy is causally related to 
his active service or any incident therein, to include any 
exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  Multiple sclerosis was not incurred in service, nor may 
it be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2003).

2.  Peripheral neuropathy was not incurred in service, nor 
may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's June 1964 enlistment examination indicated a 
clinically normal  neurological evaluation.  According to his 
medical history report at the time, the veteran characterized 
his present health as good.  He did not presently have, and 
never had neuritis, or nervous trouble of any sort.  A July 
1966 service treatment report stated that the veteran 
complained of chest pain.  The examiner noted that there was 
no evidence of a serious problem.  In December 1966, the 
veteran stated that he had a dull pain in the chest area, and 
felt an itching sensation over his entire body, at times.  
The veteran's June 1968 separation exam indicated a normal 
neurological evaluation.  No defects or diagnoses were noted.  

The veteran's DD-214 indicated that he was awarded the 
Republic of Vietnam Service Medal, and Republic of Vietnam 
Campaign Medal.

Private treatment records dated April 1994 were submitted by 
Dr. J. D.  The physician indicated that he initially saw the 
veteran in October 1988.  At that time, the veteran described 
weakness and tiredness of the left leg, and he denied 
difficulty with the right leg.  He also denied tremor or 
involuntary movement.  At one time, over a period of one 
week, the veteran described some numbness and tingling that 
began in the left leg, ascended up his groin, then spread to 
the right leg and ascended all the way up to the cervical 
area.  The numbness and tingling went away in about one week.  
The veteran denied any neuropsychiatric history or 
disturbances of memory.  His gait was abnormal and spastic 
with a foot drop on the left side.  Dr. J. D. suspected 
spinal cord abnormality.  He indicated that the veteran has 
had a progressive myelopathy that is purely motor.  Dr. J. 
D.'s impression was progressive cervicothoracic myelopathy, 
etiology undetermined.    

Dr. J. D. saw the veteran again in January 1996.  He 
indicated a problem of cervical myelopathy.  The veteran did 
not have any visual complaints, complaints above the foramen 
magnum, or complaints about his arms.  He did complain about 
both lower limbs.  Objective findings indicated normal 
strength in both upper limbs.  The veteran did have a spastic 
weakness of both lower limbs, more pronounced on the left 
than the right.  Dr. J. D. concluded that the veteran 
continued to show evidence of a cervical myelopathy, and the 
physician suspected either chronic demyelinating disease or 
less likely, a variation of motor neuron disease.  A third 
consideration was spinal cord compression.

Private medical records dated January 1996 were submitted by 
private physician 
Dr. J. E .  She indicated that the veteran presented for an 
evaluation of his lower extremity weakness.  The veteran 
indicated that he began noticing problems with his walking 
about five years ago.  He stated that he would experience 
weakness by walking short distances or attempting to climb 
stairs.  The veteran stated that he continued to work, but 
was restricted in not being allowed to climb ladders.  He 
denied bowel or bladder incontinence problems, or any upper 
extremity weakness.  On one occasion, he stated that he bent 
his head forward and noticed an electric-type sensation going 
down his back.  He indicated that on the previous night he 
experienced a little numbness in his left fingers, but this 
gradually went away.   
He indicated no double vision, blurred vision or other 
difficulties swallowing.  He denied any history of headaches, 
or history of a head injury of significance.  There was no 
family history of neurologic disease or weakness.   

A letter dated September 1996 was received from private 
physician Dr. J. E.  The physician stated that the veteran 
had peripheral neuropathy and a possible demyelinating 
disorder.  He was showing increasing weakness in his arms and 
legs, as well as difficulty climbing, bending, and lifting.  
Dr. J. E. stated that the veteran's present disability made 
him at risk of injuring himself or others on the job.  An 
attached neurophysiology lab report dated February 1996 from 
Dr. L. S. indicated that the veteran had distal peripheral 
neuropathy, with no evidence of neuromuscular fatigue, and 
possible incidental right carpal tunnel syndrome.

The veteran consulted Dr. J. E. in January 1997.  He 
indicated more difficulty walking, and his right leg was now 
giving him difficulty.  Dr. J. E. stated that his symptoms 
were consistent with a diagnosis of multiple sclerosis.

A private medical report from Dr. J. E. was submitted in 
August 1997.  It indicated that the veteran had experienced 
difficulty walking and weakness for approximately the past 
seven years.  The report stated that the veteran was able to 
dress and use the lavatory without assistance, ascend and 
descend chairs, feed himself without assistance, was 
ambulant, was mentally competent, and was not incontinent.  
Dr. J. E. indicated that the veteran had positive Tinel's 
sign, right wrist and right arm weakness.  He also stated 
that the veteran had a very spastic gait, a dragging left 
leg, and increasing weakness.  The physician's diagnosis was 
multiple sclerosis and peripheral neuropathy.

According to his August 1997 claim for compensation, the 
veteran sought service connection for multiple sclerosis, and 
claimed the date of onset as May 15, 1982.  In June 2001, the 
veteran sought an examination for his multiple sclerosis and 
peripheral neuropathy conditions.  He claimed that both these 
conditions were caused by exposure to Agent Orange while 
serving in Vietnam.

According to his March 2002 Notice of Disagreement, the 
veteran claimed that his peripheral neuropathy condition had 
become so severe that his legs were unable to support his 
weight, and he had fallen as a result.  The veteran also 
stated that he felt that his condition was acute. 

The veteran testified at a video conference hearing in July 
2003.  When asked when he first started showing signs of 
multiple sclerosis, the veteran stated that in 1989 he felt 
numbness in his legs.  He would feel numbness in different 
parts of his body, then the problem would go away.  The 
veteran stated that he experienced similar numbness and 
muscle fatigue prior to 1975, but he apparently did not seek 
medical attention.  He indicated that prior to 1981, he did 
not see any medical professionals regarding his muscle 
fatigue or neurological symptoms.  The veteran felt that it 
was more than likely that the symptoms he had prior to 1975 
indicated that he had multiple sclerosis.  He also indicated 
later that Dr. J. E. first diagnosed his multiple sclerosis 
not in 1989, but in 1996.  Regarding peripheral neuropathy, 
the veteran stated that he was having left leg problems in 
1966 while in service.  At that time, he experienced severe 
fatigue, body numbness, weakness in both legs, problems with 
standing and walking, and fatigue when lifting.  The veteran 
stated that he was not aware that any of his treating 
physicians linked his peripheral neuropathy to service or 
Agent Orange exposure explicitly.       
    
I.	Compliance with VCAA

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  
 
The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the August 2002 Statement of 
the Case.  In this document, the RO also provided notice of 
what evidence it had considered.    
 
In August 2001, the RO sent the veteran a VCAA letter.  In 
this letter, the RO asked the veteran to tell it about any 
additional evidence he wanted obtained.  The letter told the 
veteran that the RO was required to make reasonable efforts 
in obtaining relevant records and to inform the veteran about 
the attempts.  Throughout the appeal and in the VCAA letter, 
the veteran has been asked to provide VA with information 
about other evidence that might be available, and was told VA 
would assist him in obtaining additional evidence (such as 
private medical reports and reports from federal agencies).  
In short, the RO has informed the appellant which information 
and evidence that the appellant was to provide to VA and 
which information and evidence that the VA would attempt to 
obtain on behalf of the appellant.  38 C.F.R. § 3.159 (b) 
(2002); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
However, in the particular facts of this case, the 
application of 38 C.F.R. § 3.159(b)(1) to the claim has not 
resulted in disadvantage to the veteran.

In the instant case, the record reflects that the VCAA letter 
was sent in August 2001.  The letter told the veteran what 
evidence was needed to substantiate his claim.  Development 
of the claim continued, with the veteran actively 
participating in that development.  For example, in March 
2002 the veteran submitted a notice of disagreement, and 
submitted medical records in April 2002.  Furthermore, the 
veteran participated in a video conference hearing in July 
2003, and later that month submitted additional medical 
record evidence.  Because the veteran was aware that the 
development of the evidentiary record with regard to his 
claim was not limited to the 30 day response period (or, in 
this case, 60 day response period, as specified in the August 
2001 VCAA letter) contained in 38 C.F.R. § 3.159(b)(1), the 
veteran's claim was not disadvantaged as a result of any 
misleading statement.  In view of the development that has 
been undertaken in this claim, as indicated by the background 
information described above, further development is not 
needed to comply with VCAA.

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in active service.  38 C.F.R. § 
3.303(d) (2003).

Where a veteran had active service continuously for 90 days 
or more during a period of war or during peacetime service 
after December 31, l946, and multiple sclerosis becomes 
manifest to a degree of 10 percent or more within 7 years 
from date of termination of such service (or an organic 
neurological disease becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service), such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service. This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (2003).  Pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8018 (2003), a minimum rating of 30 percent 
is assignable for multiple sclerosis.

To establish service connection for a chronic disease on a 
presumptive basis, it is not required that the disease be 
diagnosed in the presumptive period, but only that there be 
then shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
light of subsequent developments it may gain considerable 
significance.  38 C.F.R. 3.307(c).

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, and has a disease listed at § 3.309(e) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 C.F.R. §§ 3.307(a)(6), 3.313 (2003).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6) are met, even though there is 
no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service. 38 
C.F.R. § 3.307(a)(6)(ii).  For the purposes of this section, 
the term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e).

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Disease 
Not Associated With Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  
The rationale employed in Combee also applies to claims based 
on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 
155 (1997).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) 
(West 1991 & Supp. 2002); see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




Analysis

I.	Service connection for multiple sclerosis, claimed 
as due to Agent Orange exposure.

In this case, the veteran claims that service connection for 
multiple sclerosis is warranted because this condition was 
incurred as a result of his exposure to Agent Orange in 
Vietnam.

The veteran's DD-214 shows that the veteran did serve in 
Vietnam.  However, it is noted that multiple sclerosis is not 
among the disabilities listed in 38 C.F.R. § 3.309(e).  
Therefore, presumptive service connection for this disorder 
due to Agent Orange exposure is not warranted.  38 C.F.R. §§ 
3.307, 3.309.

Furthermore, the Board has reviewed the evidence of record 
and determined that  service connection for multiple 
sclerosis on a direct basis is not warranted.  The veteran's 
service medical records are negative for any complaints or 
findings of multiple sclerosis.  There are also no notations 
of manifestations of the condition within the first seven 
years following his separation from service in June 1968.  
The medical evidence of record indicated that the veteran 
first had some symptoms of weakness and numbness around 
October 1988.  In August 1997, Dr. J. E. stated that the 
veteran had experienced difficulty walking and weakness since 
approximately 1990.  The evidence of record also showed that 
the veteran was not diagnosed with multiple sclerosis until 
August 1997.  Based on the foregoing, it cannot be said that 
multiple sclerosis was present in active service or manifest 
to a compensable degree within seven years of service 
separation.

As noted above, service connection may be granted for disease 
diagnosed after service discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in active service.  38 C.F.R. § 
3.303(d). However, the Board again notes that the Secretary 
has determined that there is no positive association between 
exposure to herbicides and the development of multiple 
sclerosis.  See Disease Not Associated With Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 
2002).  In making this determination, the Secretary relied on 
reports received from the National Academy of Sciences, as 
well as all other sound medical and scientific information 
and analyses available. Id.; see also 38 U.S.C.A. § 
1116(b)(2) (West Supp. 2002).  There is no other medical 
evidence of record to rebut the conclusion that there is no 
positive association between exposure to Agent Orange and the 
development of multiple sclerosis.

The Board has considered the veteran's lay contention that it 
was more than likely that his pre-1975 symptoms were multiple 
sclerosis.  However, as a layperson, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony 
is not competent to establish, and therefore not probative 
of, a medical nexus). 

Again, there is no competent medical evidence of record 
suggesting a connection between service, including any in-
service exposure to Agent Orange, and the veteran's multiple 
sclerosis.  The medical records of evidence do not contain 
any discussion of a nexus between the veteran's multiple 
sclerosis and his service.

Therefore, the Board has concluded that the preponderance of 
the probative evidence of record shows that the veteran's 
multiple sclerosis is not causally related to his active 
service or any incident therein, including his claimed 
exposure to Agent Orange.  As the preponderance of the 
evidence is against the veteran's claim of service connection 
for multiple sclerosis, the benefit of the doubt doctrine is 
not for application in the instant case. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

II.	Service connection for peripheral neuropathy, 
claimed as due to Agent Orange exposure.

In this case, the veteran also claims that service connection 
for peripheral neuropathy is warranted because this condition 
was incurred as a result of his exposure to Agent Orange in 
Vietnam.

As stated previously, the veteran's DD-214 indicates that he 
served in Vietnam.  Therefore, his exposure to Agent Orange 
will be presumed.  However, while acute or subacute 
peripheral neuropathy is among the diseases for which service 
connection may be presumed in those exposed to herbicide 
agents, it is noted that peripheral neuropathy is not among 
those diseases, as listed in 38 C.F.R. § 3.309(e).  In this 
case, the veteran was diagnosed with distal peripheral 
neuropathy in February 1996 and peripheral neuropathy in 
August 1997.  However, the evidence of record does not show 
that the veteran was ever diagnosed to have acute or subacute 
peripheral neuropathy (which means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset).  Therefore, there is no basis in the record upon 
which to award service connection for peripheral neuropathy, 
pursuant to 38 C.F.R. § 3.309(e).

Furthermore, the Board has determined that the veteran is not 
entitled to service connection on a direct basis.  In this 
case, there is no evidence of record to indicate that 
peripheral neuropathy was present in service, nor is there 
any evidence that peripheral neuropathy was present to a 
compensable degree within one year of his separation from 
service.  See 38 C.F.R. § 3.309(a).  As stated above, the 
evidence of record showed that the veteran was diagnosed with 
distal peripheral neuropathy in February 1996, and with 
peripheral neuropathy in August 1997.  Neither medical 
diagnosis nor other evidence of record included a statement 
indicating that the veteran's peripheral neuropathy was 
linked, or related to his service.  

The Board notes that the veteran stated that he was having 
left leg problems in 1966 during service, and experiencing 
fatigue, numbness over his body and weakness at that time.  
However, service medical records and post-service treatment 
records are silent as to these symptoms and complaints 
claimed during service.  During his July 2003 video 
conference hearing, the veteran himself stated that he was 
not aware that any of his treating physicians linked his 
peripheral neuropathy to service or Agent Orange exposure 
explicitly. 

The Board has also considered the veteran's lay contention 
that he believed that his peripheral neuropathy was acute.  
However, as stated above, the veteran is not competent as a 
layperson to provide an opinion requiring medical knowledge, 
such as a question of medical causation or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony 
is not competent to establish, and therefore not probative 
of, a medical nexus). 

Therefore, the Board has concluded that the preponderance of 
the probative evidence of record shows that the veteran's 
peripheral neuropathy is not causally related to his active 
service or any incident therein, including his claimed 
exposure to Agent Orange.  As the preponderance of the 
evidence is against the veteran's claim of service connection 
for peripheral neuropathy, the benefit of the doubt doctrine 
is not for application in the instant case. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

1.  Entitlement to service connection for multiple sclerosis 
is denied.

2.  Entitlement to service connection for peripheral 
neuropathy is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



